 In the Matter of GULF OIL CORPORATIONandGULF EMPLOYEESASSOCIATION OF NEw ENGLANDIn the Matter of GULF OIL CORPORATIONandOIL WORKERS INTER-NATIONAL UNION, LOCAL 381, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSIn the Matter of GULFOILCORPORATIONandOIL WORKERS INTER-NATIONAL UNION, LOCAL 381, AFFILIATED WITH THECONGRESSOFINDUSTRIAL ORGANIZATIONSCases Nos. R-1562, R-1563, and R-1564, respectively.DecidedJanuary 11, 1940Oil Distributing Industry-Investigation of Representatives:controversy con-,cerning representation of employees: company refused to negotiate a contractpending certification of rival labor organizations-UnitAppropriate for Collec-tiveBargaining:production employees exclusive of supervisory and clericalthroughout marketing division ; division-wide unit ; functional coherence andinterdependence ; organization substantially throughout the, division ; disposi-tion of petition requesting plant units to be determined by results of electionthroughout division-ElectionOrdered:ballot,name of union to be omittedfrom, unless Board notified within 10 days of its desire to be placed on.Mr. Edward Schneider,for the Board.Mr. Clarence S. T. Folsom,of New York City, for the Company.Grant ' Angof,of Boston, Mass., byMr. Samuel E. Angoff ,for theInternational.Mr. Ralph M. Goldstein,of Boston, Mass., for the Association.Mr. Edward Scheunemann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn July 28, 1939, Gulf Employees Association of New England,herein called the Association, filed with the Regional Director for theFirst Region (Boston, Massachusetts), a petition, and on August 7,1939, an amended petition, alleging that a question affecting com-Inerce had arisen concerning the representation of employees of theBoston division of Gulf Oil Corporation, herein called the Company.19 N. L.R. B., No. 38.334 GULF OIL CORPORATION335On September 27, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On October 6, 1939, the Regional Directorissued a notice of hearing on the petition.On October 10, 1939, the Oil Workers International Union, Local381, affiliated with the Congress of Industrial Organizations, hereincalled the International, filed petitions, and on October 17, 1939,amended petitions, alleging that questions affecting commerce hadarisen concerning the representation of employees of the Companyin its Forest Hills, Massachusetts, and Chelsea, Massachusetts, plants,respectively.These petitions and the petition filed by the Associa-tion requested an investigation and certification of representativespursuant to ,Section 9 (c) of the National Labor Relations Act; 49Stat. 449, herein called the Act.On October 11, 1939, the Company, the Association, and the Inter-national at a conference with Edward Schneider, attorney for theBoard, agreed to consolidation of the three cases and to waive fur-ther notice of hearing on the petitions filed by the International.On October 12, 1939, the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Sections 3 and 10 (c) (2), of NationalLabor Relations Board Rules and Regulations-Series 2, ordered aninvestigation, authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice, and further or-dered that the cases be consolidated for purposes of a hearing.Pursuant to the notice and to the agreement above referred to, ahearing was held on October 16, 17, and 18, 1939, at Boston, Massa-chusetts, before Joseph L. Maguire, the Trial Examiner duly desig-nated by the Board. The Board, the Company, the Association, andthe International were represented by counsel and participated in thebearing.Full opportunity to be heard, to examine and to cross-examine witnesses was afforded all parties.During the course of,the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board on November 13, 1939, at Washington, D. C.The Company was represented by counsel and presented argument.Upon the argument and upon the entire record in the case, theyBoard makes the following : 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company was incorporated in Pennsylvania August 9, 1922,succeeding a company of the same name incorporated in New JerseyFebruary 13, 1907. It is engaged in all branches of the petroleumindustry, controlling either directly or through its many subsidiariesextensive production, pipe line, refining, marine, and marketing facil-ities.It operates refineries at Port Arthur, Texas; Fort Worth,Texas; Sweetwater, Texas; Staten Island, New York; Philadelphia,Pennsylvania; Pittsburgh, Pennsylvania; Toledo, Ohio; and Cincin-nati, Ohio.The Company's principal sales offices are located at Bos-ton,Massachusetts;New York City; Philadelphia, Pennsylvania;Pittsburgh, Pennsylvania; Toledo, Ohio; Detroit, Michigan; Louis-ville,Kentucky; Atlanta, Georgia; New Orleans, Louisiana; andHouston, Texas.The Company markets a line of over 650 differentpetroleum products, principally in 29 States comprising the NewEngland, Middle and South Atlantic, South Central, and East NorthCentral areas.Its sales are handled through over 1,100 distributingplants and 35,000 retail outlets.Approximately 2,000 tank cars and1,250 tank trucks are engaged in delivering the Company's products.Through its foreign subsidiaries, the Company markets petroleumproducts throughout central and western Europe, including theScandinavian Peninsula. It also owns a substantial interest in theUnited Petroleum Securities Corporation, which controls importantrefining and marketing facilities in France.The Company ownsand operates a fleet of steamships, motorships, ocean-going barges andtugs, and river, lake, and harbor vessels, engaged in transportationof crude oil from Port Arthur, Texas, and Venezuela to refineries onthe eastern seaboard, and in the distribution of refined oils to morethan 60 terminals located along the Atlantic and Gulf coasts, on theGreat Lakes, and on inland waterways. The Company's pipe-linesystem serves practically all important fields in Texas, New Mexico,Oklahoma, Kansas, Louisiana, and Arkansas, connecting with theCompany's refineries in Texas and extending from Oklahoma eastto its refineries at Cincinnati; and through outside connections, toToledo and Pittsburgh.'The Boston division of the Company has jurisdiction over the Com-pany's marketing operations in Maine, Vermont, and Rhode Island,and parts of New Hampshire, Massachusetts, Connecticut, and New' The Board and the Company agreed at the hearing that the above statement of thebusiness of the Company,taken fromMatter of Gulf. Oil CorporationandInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Welders and Helpers of America,4 N. L. R.B. 133, be used in this case. GULF OIL CORPORATION337York.Approximately 1,182 persons are employed in the divisionunder the supervision of a division manager with headquarters inBoston.During the. year 1938, all of the products marketed by theCompany in the Boston division, totaling $20,000,000 in value, wereshipped from points outside the Boston division.The products areshipped from refineries, outside the Boston division, to terminal plantslocated at Chelsea, Massachusetts; Beverly, Massachusetts; Portland,Maine; and Providence, Rhode Island.Some of them are thenshipped in barges to other terminal plants, and from these and theoriginal terminals are then transported to the Company's bulk dis-tributing plants, and generally from the bulk distributing plants toservice stations located in the States covered by the Boston division.The Boston division includes 4 original terminals, approximately3 barge terminals, 27 bulk stations, and 13 service stations in the 7above-mentioned States.IT.THE ORGANIZATIONS INVOLVEDGulf Employees Association of New England is a labor organiza-tion admitting to membership only employees of the Company.OilWorkers International Union, Local 381, is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 20, 1939, the Association requested the Companyto sign a collective bargaining contract with it as the exclusive repre-sentative of the employees of the Company.On October 11, 1939,the International also requested the Company to enter into a signedagreement.The Company refused both requests until a labor organi-zation or organizations was certified by the Board as exclusive bar-gaining representative of employees of the Company, in one or moreunits.We find that a question has arisen concerning the representationof the employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, andsubstantial re-lation to trade, traffic, and commerce among the severalStates, andtends to lead to labor disputes burdening and obstructingcommerceand thefreeflow ofcommerce. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE APPROPRIATE UNITA. Division unitThe Association desires that we designate a unit for collective bar-gaining to comprise all of the Company's plants in the Boston market-ing division, including the service stations.The International urgesthat the terminal and bulk plant at Chelsea and the bulk plant atForestHills,Massachusetts, be established as separate units.TheCompany agrees substantially with the International that the indi-vidual plants are appropriate units.The Boston division of the Company is one of a number of market-ing divisions into which the management of the Company is divided.It is managed by a division manager and several assistant managers.They administer for the division the policies of the Company, withrespect to the conduct of the business, and of employee-relationships,which policies are determined by the central management of theCompany in Pittsburgh.Within the division the plants are functionally interrelated.Oiland allied products are shipped from refineries outside the division to,the four deep-water terminals of the division.From these terminalssome of the oil is relayed by barge to three smaller terminals, andfrom those terminals and from the larger ones, the oil is transportedto bulk storage plants.From the bulk plants it is then transportedto the small service stations located throughout the division.Theplants vary greatly in size, from a few bulk and terminal plants em-ploying as many as 100 persons each to many service stations employ-ing as few as 3 or 4 persons.In some respects, each of the approximately 46 plants within thedivision is autonomous.Pay rolls and checks are made out at theindividual plants and reported to the division office.The agent orsuperintendent in charge of each plant, has power to hire and dischargesubject to a veto by the division manager. Seniority problems, if any,and grievances are also handled by the person in charge of each plant.The Association admits to membership all employees of the Bostondivision excluding only clerks in the main Boston office, supervisoryemployees and station chief clerks. It has organized 11 locals inMaine, Massachusetts, and Rhode Island around the large plants whichare all located in those States.The locals are composed of 'employeesfrom all the large plants and also some of the smaller ones in thoseStates.The Association has no members at present among the em-ployees of the Company's few plants in Vermont, New Hampshire,and tConnecticut.2Those plants, however, are small, employ very2 Althoughthe Boston division also includes a small partof New York,the Company'spay roll in evidence shows no employees of the Company in New York. GULF O'IL CORPORATION331few persons, and are largely dependent on the large plants in theother States which have been organized.The International has or-ganized only among the employees of two of the larger bulk andterminal plantslocated-at ForestHills andChelsea,Massachusetts..It does not admit employees of the Company's service stations.There is no substantial history of collective bargaining between theCompany in its Boston division and any labor organization on eithera division-wide or plant basis.On January 2, 1938, the Associationrequested a conferencewith representatives of the Company in orderto discussgrievances and working conditions for the entire division.During February and March 1938 and at various times thereafter sev-eral conferences were held.On March 10, 1939, the Association sub-mitted a proposed contract to the Company.The Company refusedto negotiate any bilateral agreement with the Association on theground that it was unwilling to sign an .agreement until the Associa-tionwas certified by the Board as the bargaining representative desig-nated by a majority of the employees involved.On April 20, 1939,the Company issued to the Association three identical statements ofpolicy on conditions governing employment.The statements recitedthat the Company recognized the Association as "the representative ofitsmembership in the Boston division," in the States ofMassachu-setts,Maine, andRhode Island, respectively, "for the purposes of bar-gaining onwages, hours, and other terms and conditions of employ-ment."The conditions set out by the Company in its statements, withthe exception of the provision with respect to vacations, had been ineffectprior to the negotiations between the Company and theAssociation.On October 10, 1939, the International requested the Company tonegotiate contracts with it covering employees in the Forest Hills andChelsea plants, respectively.The Company refused to enter into nego-tiations until an election had been conducted by the Board.Therecord discloses no negotiations on wages, hours, or working condi-tionsbetween the Company and the International. The Internationalhas collective bargaining agreements, however, with several otherlarge oilcompanies in Massachusetts on a. plant basis.Since it appears that the Boston division is a functionally coherentsystem consisting of some large and some very small plants, that theAssociation has organized among the employees at all the larger plantsand in some of the smaller plants as well, and that a unit coveringemployees throughout the entire division would afford an opportunityfor employees in the smaller plants and service stations to be repre- 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDrented, we conclude that a. division-wide unit is appropriate.3At thesame time plant units for the larger plants of the Company may not beinappropriate if the employees in the division do not desire yet to berepresented by an exclusive representative in a unit comprising theentire division.'Consequently, we shall not dismiss the petitions ofthe International unless it appears as a result of the election hereindirected, that organization has proceeded sufficiently to designate anexclusive representative for the division-wide unit..If the electionshows that the employees do not desire at this time to be representedexclusively in the division unit we shall then consider further theappropriateness of the plant unit on the basis of the petitions filedby the International.B. Inclu9ion and exclusion -within the unitThe International and the Association agree that executives, super-visory employees, clerks in the main Boston office, and station chiefclerks should be excluded from the unit.The International desiresthat we exclude, and the Association that we include, all other clerks,janitors, employees of the construction department, and service-sta-tion employees.Since the nature of the work performed and thecharacter of the duties and training of the clerks distinguishes themfrom the other employees, we shall exclude them from the unit. Sincethe janitor, construction, and service station employees are manualworkers, and appear to have interests in common with the other em-ployees within the unit, and since the only organization organized ona division basis, the Association, desires the inclusion of these, em-ployees, we shall include them within the unit.We find that all the non-supervisory employees of the Company initsBoston marketing division exclusive of executives and clerks, con-stitute a unit appropriate for purposes of collective bargaining andthat said unit will insure to employees of the Company the full benefitof -their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE Dh:rERMINATION OF REPRESENTATIVESNeither union submitted convincing proof that it represented a ma-jority of the employees in the unit herein found appropriate.We find3 Cf.Matter of Iowa Southern Utilities Co.andUtilityWorkers Organizing CommitteeLocal109,15 N. L. R. B. 580;Matter of Postal Telegraph-Cable Corporation of NewYorket at.andCommercialTelegraphists' Union, 9 N.L.R. B. 1060;Matter of Ten-nessee Electric Power CompanyandInternational Brotherhood of ElectricalWorkere,7 N. L. R. B. 24;Matter ofWiscokcinPower and Light Company and United Electrical,Radio. andMachineWorkers of America, Local No. 113/1,6 N. L. R. B. 320.Cf.Matter of Iowa Southern UtilitiesCo. andUtilityWorkers' Organizing CommitteeLocal 109,15 N. L.R. B. 580. GULF :OIL CORPORATION341that the question which has arisen concerning representation of em-ployees of the Company can best be resolved by holding an election bysecret ballot.Since the record shows that the International has not organizedthroughout the unit herein found appropriate, and since its petitionsonly requested certification at two separate plants, we shall not pro-vide for the participation of the International in our Direction ofElection.If the International desires to participate, however, andfiles with the Board within 10 days from the date of this Direction arequest that its name be placed on the ballot, we shall amend the Direc-tion to order that the International be placed upon the ballot.Wehereby grant to the International leave to file such request within 10days from the date of this Direction.The record shows that the pay roll of September 30, 1939, best re-flects the normal number of persons employed by the Companythroughout the year.No objections were raised by any of the partiesto the use of this pay roll to determine the employees eligible to par-ticipate in the election.We shall, therefore, provide that all non-supervisory employees of the Company employed in the appropriateunit during the pay-roll period ending September 30, 1939, includingthe janitor, the construction department and service-station employees,any employees who did not work during that period because they wereillor on vacation, and any who were then or have since been tem-porarily laid off, but excluding executives and clerks, will be eligibleto participate in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board makes the following :CONCLUSIONS of LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Gulf Oil Corporation in its Boston mar-keting division, within the meaning of Section 9 (c) and Section 2 (6)and (7). of the Act.2.All non-supervisory employees of the Company in its Bostonmarketing division, excluding executives and clerks, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is hereby283030-I1-vol. 19---23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTEDthat, as part of the investigation ordered 'by the Boardto `ascertainrepresentatives for collective bargaining with Gulf. OilCorporation in its Boston marketing division, an election by secretballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election underthe direction and supervision of the Regional Director for the First.Region, actingin this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all the non-supervisory employees of the Com-pany in its Boston marketing division who were employed duringthe pay-roll period ending September 30, 1939, including the janitor,the construction department and service-station employees, any em-ployees who did not work during that period. because they were illor on vacation, and any who were then or have since been tempo-rarilylaid off,but excluding executives and clerks, to determineAssociation of New England for the purposes of collective bar-gaining.MR. WILLIAMM.LEISERSONdissenting:The Association has organized and has a substantial membershipamong the employees of the Boston division of the Company iiiMaine,Massachusetts, and Rhode Island, but not in the other Statesof the Boston division.The Association has secured from the Com-pany three identical statements of policy recognizing the Associationas "the representative of its membership in the Boston division" inMaine,Massachusetts, and Rhode Island respectively "for the pur-poses of bargaining on wages, hours and other terms and conditionsof employment."Since there has been no bargaining with the Asso-ciation for employees in Vermont, New Hampshire, and Connecticutand the Association has no authorizations from employees in theseStates, I do not think it proper to include them in the bargainingunit.The International has organized and has a substantial membershipamong the employees of the Chelsea and Forest Hills plants.The record reveals that the Company has treatedthe large plantsat Forest Hills and Chelseaas oneunit for pay-roll and accountingpurposes, and for efficiency in management, even though there is asuperintendent in charge of each station.The International statedat the hearing that while it believed Chelsea and Forest Hills plantsshould be considered separate units, it was nevertheless willing toproceed to an election if the Board decided they should be consid-ered as one unit.The International would exclude the employees atFramingham, a small relay station for Forest Hills, and Somerville, GULF OIL CORPORATION343where the Chelsea trucks are garaged.These employees are super-vised from Forest Hills and Chelsea and work in close cooperationwith the employees at those plants.Moreover, there are only ap-proximately 17 employees at Somerville and Framingham.Clearlythe Framingham station and the Somerville garage are only append-ages of Chelsea and Forest Hills.Under these circumstances and in the absence of - any exclusivebargaining agreement or custom or practice establishing a differentunit, I am of the opinion that either a unit comprising the employeesofMaine, Massachusetts, and Rhode Island, or a unit comprisingthe employees at Chelsea, Forest Hills, Framingham, and Somervillewould be appropriate. I am therefore of the opinion that the em-ployees in these four localities should be given an opportunity todetermine for themselves whether to be represented in a unit includ-ing these four localities or in a unit including the three above-men -,tioned. States, and that a.finding as to the appropriate unit shouldawait the outcome of this election.-X